        Case 3:20-cv-02731-VC Document 918-2 Filed 12/23/20 Page 1 of 1




   FEDERAL DEFENDANTS’ RESPONSE TO SHORT-FORM BAIL APPLICATION

                                       Rajnish Rajnish

                                  Renewed Bail Application

       Federal Defendants respectfully refer the Court to the prior responses to Mr. Rajnish’s

bail applications, ECF Nos. 194-10 and 641-3, and provide only additional information below.

8-9. Date and Outcome of bond hearing, if any:

       While Mr. Rajnish’s habeas petition premised on a legal challenge to the burden of proof

at a bond hearing and prolonged detention has been granted, he has been afforded a bond

hearing, not immediate release.
